DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This is responsive to the amendment filed 5/2/22.  Claims 1-27 are pending.
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10-12, 16, 19-21 and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al. (US 2018/0188040).
A.	As per claims 1, 10 and 19, Chen discloses:
A method, comprising: 
obtaining a pose graph that comprises a plurality of nodes, each node of the pose graph representing a respective pose of a corresponding vehicle of a plurality of vehicles, each respective pose comprising a geographic location of the corresponding vehicle and an orientation of the corresponding vehicle (Chen: claim 19- generating a pose graph based on sensor data captured by a plurality of vehicles, the data representing location and orientation of the corresponding vehicle); 
dividing the pose graph into a plurality of pose subgraphs, each pose subgraph comprising one or more respective pose subgraph interior nodes and one or more respective pose subgraph boundary nodes (Chen: claim 19- dividing pose graph into subgraphs; the term “interior” is being equated to “core” and “boundary” is being equated to “buffer”; in the alternative it would have been obvious to one of ordinary skill in the map arts, given the context of the claimed subject matter and the Chen document, that the terms are referring to the same/equivalent nodes of the subgraphs); 
obtaining one or more boundary subgraphs based on the plurality of pose subgraphs (Chen: Fig. 19(A)- 1910), each of the one or more boundary subgraphs comprising one or more respective boundary subgraph boundary nodes (“buffer nodes”) and one or more respective boundary subgraph interior nodes (“core nodes”) that are each a respective pose subgraph boundary node [0139-0140]; 
obtaining an optimized pose graph by performing a pose graph optimization based on the plurality of pose subgraphs and the one or more boundary subgraphs (Chen: claim 19- optimizing pose graph through iterative steps); 
aligning, based on the optimized pose graph, respective map information obtained by the plurality of vehicles (Chen: [0002- alignment of captured (pose) data]); and 
generating a high-definition map using the aligned map information (Chen: [0002- generating high definition map]).
B.	As per claims 10 and 19, as noted above whereby the method may be performed by a processor-based system executing instructions stored on a computer-readable medium (Chen: [0218]).
C.	As per claims 2, 3, 11, 12, 20 and 21, as noted above whereby optimization is performed until convergence or meets a threshold criterion (Chen: [0009, 0142, 0143]).
D.	As per claims 7, 16 and 25, as noted above whereby captured data is obtained from sensors of a plurality of vehicles as they travel through a geographical region (Chen: claim 19).
4.	Claims 4-6, 8, 9, 13-15, 17, 18, 22-24, 26 and 27 are distinguishable over the prior art.  In particular the closest prior art (Chen, supra) does not appear to disclose or reasonably suggest at least performing a boundary subgraph optimization of the plurality of boundary subgraphs comprising adjusting interior node poses of the respective boundary subgraph interior nodes while keeping boundary node poses of the respective boundary subgraph boundary nodes fixed.  This language was included in each of claims 1, 10 and 19 as originally filed, but was deleted from the claims in the amendment filed 5/2/22.  This subject matter is now found in amended claims 4, 8, 13, 17, 22 and 26.  The prior art also does not appear to disclose pose graph optimization comprising: performing a pose subgraph optimization of the plurality of pose subgraphs and wherein the pose subgraph optimization is performed in parallel in which optimization operations are performed with respect to two or more pose subgraphs at the same time such as set forth in claims 5, 6, 14, 15, 23 and 24 or at least identifying a first boundary node of the respective boundary subgraph based on the first boundary node being a particular number of edges away from the first interior node of the respective boundary subgraph; and identifying a second boundary node of the respective boundary subgraph based on the second boundary node being the particular number of edges away from the second interior node of the respective boundary subgraph as set forth in claims 9, 18 and 22.
5.	Claims 4-6, 8, 9, 13-15, 17, 18, 22-24, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	REMARKS
	A.	Based on the incorporation of original claims 8, 17 and 26 into claims 1, 10 and 19, respectively, the 101 rejection has been withdrawn.
	B.	The indication of distinguishable subject matter indicated in the last Office action relative to claims 1, 10 and 19, and the claims dependent thereon, has been withdrawn insofar as the independent claims have been amended to remove the subject matter referred to.  Applicant can overcome the prior art rejection by reincorporating the deleted language and amending dependent claims as necessary.
7.	The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure.  The cited PGPUBS to Chen disclose subject matter similar to that noted for Chen ‘040.  The cited non-patent literature documents represent the general state of the art of pose graph optimization and developing accurate maps for navigating autonomous vehicles.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661